      Case 3:14-cr-00111-HTW-FKB Document 131 Filed 06/17/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

UNITED STATE OF AMERICA

v.                                                    CRIMINAL NO. 3:14-cr-111-HTW-FKB

CHRISTOPHER B. EPPS


 GOVERNMENT’S UNOPPOSED MOTION FOR LEAVE TO FILE AS RESTRICTED
                       OR UNDER SEAL

       COMES NOW the United States, by and through undersigned counsel, seeking leave

from the Court to file as restricted or under seal certain sensitive documents regarding the

Defendant so as to protect and guard against public disclosure of sensitive information contained

herein. The following exhibits are requested to be filed as restricted:

       1.      Defendant’s BOP Medical Records, 2019-2021 (254 pages)

       Accordingly, the United States respectfully requests this motion for leave to file as

restricted or under seal be granted, and that an Order be entered with CM/ECF access permitted

to counsel for both parties. The Defense has indicated they have no objection to this motion.

       Respectfully submitted, this the 17th day of June, 2021.


                                                      DARREN J. LAMARCA
                                                      Acting United States Attorney

                                              By:     s/Andrew W. Eichner
                                                      ANDREW W. EICHNER (MAB 690026)
                                                      Assistant U.S. Attorney
                                                      501 E. Court Street, Suite 4.430
                                                      Jackson, MS 39201
                                                      Ph: (601)965-4480
                                                      Fax: (601)965-4409
                                                      andrew.eichner@usdoj.gov




                                             1
      Case 3:14-cr-00111-HTW-FKB Document 131 Filed 06/17/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2021, I electronically filed the foregoing with the Clerk of

the Court using the ECF system which sent notification of such filing to all attorneys of records.

       This the 17th day of June, 2021.

                                                     s/Andrew W. Eichner_______
                                                     ANDREW W. EICHNER
                                                     Assistant U.S. Attorney




                                             2
